Title: McQueen McIntosh to Alexander J. Dallas, 15 April 1816
From: McIntosh, McQueen
To: Dallas, Alexander J.


                    
                        
                            Sir
                        
                        Darien Geo. 15th. April 1816
                    
                    The office of Surveyor of the port of Darien by the late resignation of Thomas McCall Esquire has become Vacant. I am desirous of obtaining this appointment and being Under the impression that the Nomination

to it is Made by yourself I take the liberty of soliciting your assistance in the accomplishment of this Wish. Not having the honor of an acquaintance with You, as a Testimonial in My favour I herewith transmit a recommendation Signed by the most respectable Inhabitants of this Community. Your attention as Early as Convenient to this business Will be greatfully Acknowledged by him who has the Honor to subscribe himself with the highest respect Your Most Obdt.
                    
                        
                            Mc,Queen Mc,Intosh
                        
                    
                